DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rofougaran US Publication 20100265189.
	Regarding claim 1, Rofougaran discloses an inductive touch screen with integrated antenna for use in a communication device and methods for use therewith with features of the claimed invention including a plurality of inductive sensels arranged in an array (see paragraph 0052), comprising rows and columns (see figure 4), each of the sensels comprising a drive coil and a sense coil (see figures 7-8), the drive coils of the sensels in each column are connected in series or parallel and the sense coils of the sensels in each row are connected in series or parallel; and circuitry configured to independently select individual ones of the inductive sensels ( see, for example, paragraph 0079), by activating the drive coils of the sensels in one of the columns and the sense coils of the sensels in one of the rows, wherein the sensel at an intersection of the activated column and row is selected and an output of the selected sensel is measured by the circuitry.  
	Regarding claim 2, the circuitry performs a scan by individually selecting and measuring outputs of each of the sensels of the array in series (see paragraph 0076).  
	Regarding claim 3, the circuitry generates a matrix of measurements corresponding to locations of the corresponding sensels in the array (see paragraph 0111).  
	Regarding claim 4, the circuitry can generate a time-series of matrices of measurements corresponding to locations of the corresponding sensels in the array (see paragraph 0079).  
	Regarding claim 6, the circuitry comprises sense circuitry connected to the sense coils of the sensels, comprising a multiplexer (see paragraph 0077), and an analog-to-digital converter (see paragraph .  
	Regarding claim 7, the capacitors (see paragraph 0084), with dielectric are generally positioned on PCB. 
	Regarding claims 17, and 19,  Rofougaran US Publication 20100265189 discloses an inductive touch screen with integrated antenna for use in a communication device and methods for use therewith with features of the claimed invention including a plurality of inductive sensels arranged in an array (see paragraph 0052), and circuitry configured to drive a selected group of the sensels of the array, wherein the group comprises fewer than all sensels of the array, and measure an output of one of the sensels of the selected group.  
	Regarding claims 18 and 20, the outputs of the sensels of the array are measured in time- series.  

Claims 5, 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, April 18, 2022